                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

DEBORAH J. MAYHAN,

            Plaintiff,

      V.                                     Civ. No. 18-355-RGA

SUNOCO, INC.,

            Defendants.



Deborah J. Mayhan, New Castle, Delaware. Pro Se Plaintiff.

Barry M. Klayman, Esquire, Cozen O'Connor, Wilmington, Delaware; Daniel V. Johns,
Esquire, Cozen O'Connor, Philadelphia, Pennsylvania; and Abigail M. Green, Esquire,
Cozen O'Connor, Pittsburgh, Pennsylvania. Counsel for Defendant.



                             MEMORANDUM OPINION




Julye 2019
Wilmington, Delaware
       Plaintiff Deborah J. Mayhan filed this employment discrimination action on March

6, 2018, against Sunoco, lnc. 1 (0.1. 2). She appears prose and has been granted

leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (0.1. 4). On April

23, 2019, an entry of default was entered against Defendant. (0.1. 25). Presently

before the Court is Defendant's motion to set aside default and opposition to Plaintiff's

motion for default judgment. (0.1. 31). Plaintiff opposes. (D.I. 37). The matter has

been fully briefed.

                                    BACKGROUND

       Plaintiff timely filed this employment discrimination action on March 6, 2018.

(0.1. 2). The Complaint was screened and a service order entered on May 31, 2018.

(0.1. 5). On June 15, 2018, the United States Marshal Service mailed the complaint,

order and waiver of service documents to Defendant at 520 JFK Memorial Highway,

Newark, Delaware 19702, the location where Plaintiff had been employed. (0.1. 13).

When Defendant failed to timely return the waiver form, a service packet was forwarded

to the USMS to attempt personal service upon Defendant. (0.1. 13 and Oct. 1, 2018

docket entry). The return of service states that the USMS personally served John

(manager) of Sunoco at 520 JFK Memorial Highway, Newark, Delaware 19702 on

October 5, 2018. (0.1. 18). When Defendant did not timely file an answer, Plaintiff

moved for entry of default (0.1. 23), and it was entered by the Clerk on April 23, 2019

(0.1. 25). Next, Plaintiff requested default judgment and a hearing was scheduled for



1Defendant advises that it is incorrectly named and that Plaintiff's former employer is
properly named as Sunoco, Inc. (R&M), a subsidiary of Sunoco, Inc. (See 0.1. 32 at
n.1).
                                            1
August 19, 2019. (0.1. 26, 28). The Court ordered the Clerk of Court to mail notices

of the hearing to three additional addresses located for Defendant. (0.1. 28).

Defendant now moves to vacate the entry of default and opposes the request fo_r

default judgment. (0.1. 31).

                                        DISCUSSION

       Defendant moves to set aside the entry of default on the basis that there exists

good cause to do so. Having reviewed the instant motion and opposition thereto, the

Court concludes that the factors enumerated in United States v. $55.518.05 in U.S.

Currency, 728 F .2d 192 (3d Cir. 1984), support setting aside the entry of default. The

decision to vacate the entry of default is left to the discretion of the district court. Id.

In making this determination, the Court considers: (1) whether Plaintiff will be

prejudiced if the Court sets aside the default; (2) whether Defendant has a meritorious

defense; and (3) whether the default was a result of Defendant's culpable conduct. Id.

Defaults are generally disfavored, and therefore, in close cases, courts must construe

doubts in favor of resolving the cases on the merits. Zawadski De Bueno v. Bueno

Castro, 822 F .2d 416, 420 (3d Cir. 1987).

       In the instant case, the Court concludes that the factors weigh in favor of

vacating the entry of default. First, even assuming arguendo there was proper service

of process, the Court cannot say that Plaintiff will be prejudiced by a delay in a

responsive pleading. Indeed, when Plaintiff had taken no action, the Court entered

th~ee show cause orders why this case should not be dismissed for her failure to

prosecute. (See 0.1. 16, 19, 22). Thus, the first factor weighs against the entry of

default.


                                               2
       Second, Defendants have apprised the Court of a meritorious defense (e.g.,

Plaintiff was tr~ated fairly at all times and provided with the requested accommodations)

that would provide a complete defense if proved at trial. See $55,518.05 728 F.2d at

195.

             Third, the Court cannot say that the default was the result of Defendant's

culpable conduct. "In this context, culpable conduct means actions taken willfully or in

bad faith." Gross v. Stereo Component Sys., Inc., 700 F.2d 120, 123-24 (3d Cir.

1983). Notably, when Defendant received notice of the hearing on default judgment, it

investigated the matter and, upon learning of this action, took prompt action. The

Court finds that under the circumstances there is insufficient evidence on the record to

find willfulness or bad faith. Therefore, the Court concludes that entry of default is not

warranted because Plaintiff has not established prejudice, Defendants has a

meritorious defense, and there is insufficient evidence of culpable conduct by

Defendant. The entry of default will be vacated.

       Finally, the Court addresses the issue of service. Plaintiff complied with the

Court's service order. Of note is that Plaintiff proceeds pro se, has been granted leave

to proceed in forma pauperis, and relies upon the USMS to effectuate service.

Defendant contends that it was not properly served because the assets of Plaintiff's

former place of employment were sold to ?-Eleven, the transaction having taken place

on January 23, 2018. From the filings it appears that the .location continues to operate

as a "Sunoco branded fuel outlet" which seems to indicate that Sunoco fuel is sold at




                                             3
 the location and, to the casual observer, the property is a Sunoco bu.siness. 2 (See D.I.

 32-2 at 3).

        The USMS first mailed the service packet to the location where Plaintiff had

 been employed, and Defendant did not return the waiver of service. The USMS then

 personally delivered the service packet to the location of Plaintiff's former employment,

 where it was accepted by a person who seems to have ide~tified himself as the

  manager. (D.I. 18). Defendant indicates that, at the time of personal service, ?-Eleven

  employed a sales associate named Jonathan, but it was unable to locate a copy of the

 summons and complaint. (D.I. 32-3 at ,r 5) The Court relies upon the USMS return

  of service. Defendant provided no explanation why service was accepted by "manager

  John" if he was not authorized to do so nor any explanation why the service documents

  were not kept other than to state that they could not be located.

         Pursuant to Fed. R. Civ. P. 4(d), Defendant was required to waive service. It

  did not. Rule 4(d) affirmatively imposes the "duty to avoid unnecessary expenses of

- serving the summons" upon the defendant. Id. The USMS then sought to personally

  serve Defendant and, considering the foregoing, it appeared Defendant had been

  served. In light of the posture of this case, Plaintiff will be given another opportunity to

  personally serve Defendant.

         Finally, if the address where "manager John" accepted the service packet is not

  the correct address for service of Defendant, then Defendant shall advise the Court of


  2
   The Court notes that an image of the location captured by Google maps in June 2018
  continued to bear the Sunoco sign. See https://www.google.com/maps/place/520+Jfk
  +Memorial+Hwy,+Newark,+DE+19702/@39.6646845,-75.6886733,3a,75y, 119.91 h,85. ·
  05t/data=!3m6!1e1!3m4!1sBd1Hv-6ZR9Virlwlt8R1YQ!2e0!7i13312!8i6656!4m5!3m4!1s
  0x89c707355a279469:0x1727e2689596e4df!8m2!3d39.6641122!4d-75.6887246 (last
  visited July 1, 2019).


                                                4
the correct address to effect service. In the alternative, given that it now has notice of

this action, Defendant may opt to waive service by notifying the Court in writing.



                                      CONCLUSION

       For the above reasons, the Court will: (1) grant Defendant's motion to vacate

default (D.I. 31); (2) vacate the April 23, 2019 entry of default (D.I. 25); (3) deny

Plaintiff's request for default judgment (D.I. 26); (4) cancel the August 19, 2019 hearing

on default judgment (D.I. 28); and (5) order Defendant to advise the Court if it will waive

service or, if service is required, to provide the correct address so that the USMS may

effect service.

       An appropriate order will be entered.




                                               5
